UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMERICAN STEAMSHIP OWNERS
 MUTUAL PROTECTION &
 INDEMNITY ASSOCATION, INC.,                                       18-CV-8615 (JPO)
                     Plaintiff,
                                                               OPINION AND ORDER
                     -v-

 TRIUMPH MARITIME LTD. and
 DANMAR SHIPMANAGEMENT, LTD.,
                     Defendants.


J. PAUL OETKEN, District Judge:

       On September 20, 2018, Plaintiff American Steamship Owners Mutual Protection &

Indemnity Association, Inc. (the “American Club”) filed this breach of contract action against

Defendants Triumph Maritime Ltd. and Danmar Shipmanagement, Ltd. (Dkt. No. 1

(“Compl.”).) Plaintiff has served both Defendants. (Dkt. Nos. 10–13.) Defendants have not

answered the complaint or otherwise appeared in this action. A certificate of default has been

issued as to each Defendant. (Dkt. Nos. 17–18.) Plaintiff now moves for default judgment under

Federal Rule of Civil Procedure 55(b). (Dkt. No. 21.) For the reasons that follow, the motion is

granted.

I.     Background

       For purposes of deciding this motion, this Court accepts as true all factual allegations in

the American Club’s complaint. See Bricklayers & Allied Craftworkers Local 2 v. Moulton

Masonry & Constr., LLC, 779 F.3d 182, 187 (2d Cir. 2015) (per curiam).




                                                 1
       From February 20, 2018, to May 13, 2018, the American Club provided marine insurance

to Defendants, including for their vessel the M/V Triumph. 1 (Compl. ¶ 8.) In March 2018, the

American Club requested payment for premiums from Defendants in the amount of $31,250.00.

(See Compl. ¶ 11.) Despite repeated demands for payment, Defendants failed to pay any of the

premiums it owed. (Compl. ¶ 12.) Around May 13, 2018, as a result of Defendants’

nonpayment, the American Club terminated Defendants’ insurance coverage. (Compl. ¶ 13.)

Because the insurance coverage was terminated within the year, the American Club calculated

the prorated premiums due to be $24,712.33. (Compl. ¶ 14.) In addition, following the

termination of the insurance coverage, the American Club issued a request for a termination

premium in the amount of $4,942.46 that must be paid when coverage ceases for an insured party

to “be released from liability for any future additional premiums that may become due in a given

policy year.” (Compl. ¶ 15.) While the American Club has demanded payment for the full

$29,654.79 in unpaid premiums, Defendants have not paid to date. (Compl. ¶ 17.)

       Around August 14, 2017, the M/V Triumph arrived at the port in Ensenada, Mexico to

make repairs to its main engines. (Compl. ¶ 19.) Sometime later, Defendants failed to pay

wages to the vessel’s crew members. (Compl. ¶ 20.) Ultimately, Defendant Triumph Maritime

Ltd. abandoned the vessel and her crew in Ensenada. (Id.) Around March 23, 2018, the ship’s

Master petitioned the Harbor Master at Ensenada for assistance due to Defendants’ nonpayment

of wages and his concerns about the safety of the crew onboard. (Compl. ¶ 22.) Ultimately, the

Harbor Master demanded that Defendants disembark and substitute the crew onboard by May 4,

2018. (Compl. ¶ 25.) Defendants failed to do so. (Id.) As a result, Mexican immigration


       1
        Defendant Triumph Maritime Ltd. is the registered owner of the M/V Triumph.
(Compl. ¶ 5.) Defendant Danmar Shipmanagement Ltd. is the manager of the M/V Triumph.
(Compl. ¶ 6.)


                                               2
authorities ordered the immediate disembarkation and repatriation of the crew. (Compl. ¶ 26.)

The crew members were repatriated on May 8, 2018. (Id.) The American Club was presented

with claims for outstanding wages and repatriation costs. (Compl. ¶¶ 27–28.) The American

Club paid those claims, which totaled $350,074.63. (Compl. ¶¶ 30, 32.) Pursuant to the

insurance contract at issue, Defendants were required to reimburse the American Club for these

costs. (Compl. ¶ 31.) However, despite repeated demands for payment, Defendants have not

reimbursed the American Club to date. (Compl. ¶ 35.)

II.    Legal Standard

       When a defendant “has failed to plead or otherwise defend” a lawsuit, that defendant is in

default and is deemed, for the purposes of liability, to have admitted all well-pleaded allegations

in the complaint. Belizaire v. RAV Investigative & Sec. Servs. Ltd., 61 F. Supp. 3d 336, 343–44

(S.D.N.Y. 2014) (quoting Fed. R. Civ. P. 55(a)). At that point, the plaintiff is entitled to default

judgment if the complaint’s allegations “establish [the defendant’s] liability as a matter of law.”

Id. at 344 (alteration in original) (quoting Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009)).

       In contrast to the facts supporting liability, however, “the amount of damages” alleged in

the complaint “are not deemed true” in the event of a default. Tiffany (NJ) Inc. v. Luban, 282 F.

Supp. 2d 123, 124 (S.D.N.Y. 2003) (quoting Credit Lyonnais Sec. (USA) v. Alcantara, 183 F.3d

151, 152 (2d Cir. 1999)). Rather, after a court has determined that entry of default judgment

against a defendant on a particular claim is appropriate, the court must “conduct an inquiry in

order to ascertain the amount of damages with reasonable certainty” by “determining the proper

rule for calculating damages on such a claim, and assessing plaintiff’s evidence supporting the

damages to be determined under this rule.” Id. (quoting Credit Lyonnais, 183 F.3d at 152).




                                                  3
III.   Discussion

       The American Club has asserted a breach of contract and an account stated claim against

Defendants in this action. (Compl. ¶¶ 38–45.) 2 This Court has subject-matter jurisdiction over

these claims under 28 U.S.C. § 1333, because “[f]ederal admiralty jurisdiction extends to cases

involving marine insurance contracts.” N.Y. Marine & Gen. Ins. Co. v. Tradeline (L.L.C.), 266

F.3d 112, 121 (2d Cir. 2001). And this Court has personal jurisdiction over Defendants in

connection with the American Club’s claims by virtue of a contractual clause in which they

agreed to “submit[] to the jurisdiction” of this Court. (See Dkt. No. 22-17 at 2.)

       Under New York law, which governs the marine insurance agreement at issue here (see

Dkt. No. 22-16), the elements of a breach of contract claim are “(i) the formation of a contract

between the parties; (ii) performance by the plaintiff; (iii) failure of defendant to perform; and

(iv) damages,” Johnson v. Nextel Commc’ns, Inc., 660 F.3d 131, 142 (2d Cir. 2011).

       The American Club has plainly alleged the existence of the contract. (See Compl. ¶¶ 8–

10.) Further, it has alleged performance under the contract when it paid claims pursuant to the

insurance agreement. (See Compl. ¶ 32.) The American Club properly alleged that Defendants

breached the contract by failing to pay premiums and failing to reimburse the American Club for

crew member wages and other expenses paid by the American Club on Defendants’ behalf. (See

Compl. ¶¶ 31–35.)

       This leaves the question of damages. Even if a court concludes that a plaintiff has

established the fact of a defaulting defendant’s liability, that court “must ‘conduct an inquiry to

ascertain the amount of damages with reasonable certainty.’” Andrews v. 27 Red Music Publ’g,


       2
         The American Club’s account stated claim is for damages that are encompassed by the
breach of contract claim. (See Compl. ¶¶ 43–45.) Accordingly, the account stated claim is not
assessed here.


                                                  4
LLC, No. 15 Civ. 7544, 2019 WL 199893, at *5 (S.D.N.Y. Jan. 15, 2019) (quoting Credit

Lyonnais Sec., 183 F.3d at 155). Although this inquiry often calls for a hearing or additional

briefing, these steps are “not necessary ‘as long as [the Court] ensure[s] that there was a basis for

the damages specified in the default judgment.’” Friedman v. Mission of the Gabonese

Republic, No. 17 Civ. 8142, 2018 WL 3094917, at *3 (S.D.N.Y. June 20, 2018) (alterations in

original) (quoting Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d

105, 111 (2d Cir. 1997)).

        Here, the Court can easily determine the measure of the American Club’s damages

without further inquiry. Under New York Law, “[d]amages for breach of contract should put the

plaintiff in the same economic position he would have occupied had the breaching party

performed the contract.” Process Am., Inc. v. Cynergy Holdings, LLC, 839 F.3d 125, 143 (2d

Cir. 2016) (citation omitted). Defendants had an obligation to pay required premiums and

reimburse the American Club for costs associated with the abandonment of the M/V Triumph.

(See Compl. ¶¶ 16, 31.) In the complaint, the American Club alleges that Defendants failed to

pay $29,654.79 in premiums and $350,074.63 in outstanding wages, repatriation expenses, and

incidental costs flowing from the abandonment of the M/V Triumph. (Compl. ¶¶ 17, 32.)

However, in its motion for default judgment, the American Club seeks to recover $351,990.63 in

crew wages, repatriation expenses, and incidental costs. (Dkt. No. 23 at 4.) The difference of

$1,916 represents additional expenses paid since the filing of the complaint. (Dkt. No. 23 at 4

n.2.)

        However, “a default judgment must not . . . exceed in amount[] what is demanded in the

pleadings.” Fed. R. Civ. P. 54(c). The Second Circuit has underscored that notice of damages

that comes at the inquest stage is insufficient. See Silge v. Merz, 510 F.3d 157, 161 (2d Cir.




                                                  5
2007). Instead, notice of the full extent of damages must be given to defendants “before the

decision to default and be evident from the face of the complaint.” Id. Because the complaint

does not include these new expenses, the Court cannot grant the additional $1,916 in damages.

However, it is clear that the American Club is entitled to $29,654.79 in unpaid premiums and

$350,074.63 in unreimbursed outstanding wages, repatriation expenses, and incidental costs that

were evident on the face of the complaint. (See Compl. ¶¶ 17, 32.)

        The American Club also asserts a claim for interest. But again, the relief sought in the

complaint and motion for default judgment diverge. In the complaint, the American Club

alleged that the contract obligated Defendants to pay “interest at the rate of 1% per month . . .

payable on any premium or other sums due to [The American Club] as from the due date of

payment of such premium or other sums.” (Compl. ¶ 37 (alterations in original).) It requests

“interest at the rate contractually agreed to by the parties.” (Compl. at 10.) In the motion for

default judgment however, statutory prejudgment interest in the amount of 9% a year pursuant to

N.Y. C.P.L.R. § 5004 is requested. (Dkt. No. 23 at 13–14.) This is likely an oversight, given

that the contracted-for interest rate is higher than the statutory prejudgment interest available in

this case.

        Fortunately for the American Club, “it is well-established that when a contract provides

for interest to be paid at a specified rate until the principal is paid, the contract rate of interest,

rather than the legal rate set forth in [N.Y. C.P.L.R. § 5004] . . . governs until . . . the contract is

merged in a judgment.” NML Capital v. Republic of Argentina, 621 F.3d 230, 240 (2d Cir.

2010) (citations and internal quotation marks omitted). “In breach of contract cases,

prejudgment interest is awarded from the date of the breach.” Bison Capital Corp. v. ATP Oil &

Gas Corp., 884 F. Supp. 2d 57, 59 (S.D.N.Y. 2012) (citation and internal quotation marks




                                                    6
omitted). Here, Defendants breached the contract for the first time on May 18, 2018, when it

failed to pay the pro-rated premiums and termination premiums it owed in the amount of

$29,654.79. (See Compl. ¶¶ 15–16.) Defendants breached the contract for the second time on

July 9, 2018, when they received the invoices for the expenses the American Club incurred

related to the abandonment of the M/V Triumph in the amount of $350,074.63. (See Compl.

¶¶ 33–35.) Accordingly, the American Club is entitled to 1% interest per month on $29,654.79

from May 18, 2018, to the date of this judgment. The American Club is further entitled to 1%

interest per month on $350,074.63 from July 9, 2018, to the date of this judgment.

       The American Club seeks an award of $18,324 in attorneys’ fees and $2,936.42 in costs.

(Dkt. No. 22-22; see also Compl. ¶¶ 46–48.) The insurance contract provided that the American

Club has a right to “reasonable legal fees, collection expenses and other costs of recovering all

amounts due from a Member or former Member plus interest . . . .” (Dkt. No. 22-2 at 4.) The

American Club therefore has the contractual right to recover the fees and costs it incurred,

provided such fees and costs are found by the Court to be reasonable. See Prof’l Merch.

Advance Capital, LLC v. C Care Servs., LLC, No. 13 Civ. 6562, 2015 WL 4392081, at *7

(S.D.N.Y. July 15, 2015). The party seeking attorneys’ fees generally must submit

“contemporaneous time records indicating, for each attorney, the date, the hours expended, and

the nature of work done.” Scott v. City of New York, 626 F.3d 130, 133 (2d Cir. 2010) (per

curiam) (citation omitted). The Court can assess the reasonableness of the attorneys’ fees based

on the American Club’s submissions. (See Dkt. No. 22-22.)

       “[T]he lodestar—the product of a reasonable hourly rate and the reasonable number of

hours required by the case—creates a presumptively reasonable fee.” Millea v. Metro-North

R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (citation and internal quotation marks omitted). A




                                                 7
reasonable hourly rate is based on “the prevailing market rate for lawyers in the district in which

the ruling court sits.” Anthony v. Franklin First Financial, Ltd., 844 F. Supp. 2d 504, 507

(S.D.N.Y. 2012) (citing Polk v. N.Y. State Dep’t of Corr. Servs., 722 F.2d 23, 25 (2d Cir. 1983)).

“A court may determine the reasonable hourly rate by relying both on its own knowledge of

comparable rates charged by lawyers in the district, as well as on evidence proffered by the

parties.” Adorno v. Port Authority, 685 F. Supp. 2d 507, 511 (S.D.N.Y. 2010) (citation and

internal quotation marks omitted).

       The American Club is represented in this action by Freehill Hogan & Mahar LLP

(“Freehill”). The lead attorney on this case was Manuel Molina, a partner who billed at a rate of

$305 per hour. (See Dkt. No. 22-22 at 2.) Eric Matheson, another partner, billed at a rate of

$275 per hour. (Id.) Anthony Russo, a clerk, billed at rate of $150 per hour. (Id.) Cody King,

an associate, billed at rate of $175 per hour. (Id.) Jacqueline Singer, a paralegal, billed at a rate

of $150 per hour. (Id.) And Joan Sorrentino, another paralegal, billed at rate of $155 per hour.

(Id.) Freehill’s rates in this case are reasonable in light of hourly rates that have been approved

by judges in this District. See, e.g., Sprint Commc’ns Co. L.P. v. Chong, No. 13 Civ. 3846, 2014

WL 6611484, at *8 (S.D.N.Y. Nov. 21, 2014) (finding an hourly rate of $205 per hour to be a

reasonable rate for a paralegal); Cathay Bank v. Seo, No. 06 Civ. 15445, 2009 WL 5341672, at

*4 (S.D.N.Y. Dec. 16, 2009) (deeming reasonable $350 per hour for the lead attorney and $245

per hour for an associate reasonable in a breach of contract default).

       Courts also assess the reasonableness of the hours by considering such factors as “the

quality of counsel’s work” and “the complexity of the issues.” In re “Agent Orange” Prod.

Liab. Litig., 818 F.2d 226, 232 (2d Cir. 1987). “Where the requested amount of fees is excessive

because the number of stated hours is greater than that which should have been required for the




                                                  8
work produced, the Court should reduce the stated hours accordingly.” HTV Industries, Inc. v.

Agarwal, 317 F. Supp. 3d 707, 722 (S.D.N.Y. 2018).

       Freehill seeks fees for 66.6 hours of work — 30.2 hours of which were spent on initial

investigation, the complaint, and service of process abroad and 36.4 hours of which were spent

on the motion for default judgment. (Dkt. No. 22-22 at 2.) While service of process may have

been reasonably complicated by serving defendants abroad, this Court finds the number of hours

spent on this case somewhat greater than reasonable. This was a “relatively straightforward

contract claim . . . and a default by the defendant[s].” See HTV Industries, Inc., 317 F. Supp. 3d

at 724–25. That Freehill spent six more hours crafting a motion for default judgment that should

rely heavily on the complaint is “duplicative.” See Seitzman, 311 F.3d at 487. The 66.6 hours

that Freehill spent on this case as a whole is “notably higher” than “amounts found reasonable in

other breach-of-contract cases in which a default judgment was entered, after the defendant

failed to defend the action.” Bank of Am., N.A. v. Brooklyn Carpet Exch., Inc., No. 15 Civ. 5981,

2016 WL 8674686, at *10 (S.D.N.Y. May 13, 2016), report and recommendation adopted, No.

15 Civ. 5981, 2016 WL 3566237 (S.D.N.Y. June 27, 2016) (finding over 70 hours unreasonable

and collecting cases finding 13.3 to 20.6 hours reasonable). Accordingly, this Court applies a

20% across the board reduction to the $18,324.00 attorneys’ fees sought, for a new total of

$14,659.20.

       “[A]ttorney’s fees awards include those reasonable out-of-pocket expenses incurred by

attorneys and ordinarily charged to their clients.” LeBlanc-Sternberg v. Fletcher, 143 F.3d 748,

763 (2d Cir. 1998) (quoting U.S. Football League v. Nat’l Football League, 887 F.2d 408, 416

(2d Cir. 1989) (alteration in original). The Court finds that the costs that Freehill has expended

are reasonable given that this action was brought against foreign defendants, which greatly




                                                 9
increased the cost of service. (See Compl. ¶¶ 5–6; Dkt. No. 22-22 at 3.) Accordingly, Freehill is

entitled to $2,936.42 in costs. (Dkt. No. 22-22 at 3.)

IV.    Conclusion

       For the foregoing reasons, Plaintiff’s motion for default judgment is GRANTED.

       The Clerk of Court is directed to close the motion at Docket Number 21, and enter

judgment in favor of Plaintiff as follows: (i) $29,654.79, plus 1% interest per month from May

18, 2018, to the date of this judgment; (ii) $350,074.63, plus 1% interest per month from July 9,

2018, to the date of this judgment; (iii) $14,659.20 in attorneys’ fees; and (iv) $2,936.42 in costs.

       The Clerk of Court is further directed to close the case.

       SO ORDERED.

Dated: November 26, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                 10
